Citation Nr: 1532702	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  14-12 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to recognition as an eligible surviving spouse for the purpose of qualifying for dependency and indemnity compensation (DIC) and death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1942 to December 1944.  The Veteran died in November 2010.

This matter comes before the Board of Veterans' Appeals on appeal from an April 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center (PMC) in St. Paul, Minnesota, that denied the Appellant status as the Veteran's surviving spouse for VA purposes.  In June 2011, the Appellant filed a notice of disagreement with the decision, and a statement of the case was issued in February 2014.  The Appellant filed a substantive appeal (VA Form 9) in April 2014.  During the pendency of the appeal, jurisdiction was transferred to the RO in Oakland, California.

In her April 2014 VA Form 9, the Appellant requested a Travel Board hearing before a Veterans Law Judge.  However, in August 2014, the Appellant withdrew her hearing request.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran and the Appellant were married in October 1945 and divorced in 1978 or 1979.

2.  The Veteran subsequently married another individual in 1979 and divorced in 2003.

3.  The Veteran died in November 2010 and, at the time of his death, he was not legally married to the Appellant, and the preponderance of the evidence is against a finding that a marriage existed between the Veteran and the Appellant.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the decedent for VA purposes have not been met.  38 U.S.C.A. §§ 101, 103, 1102, 1304, 1541, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.50, 3.53, 3.102 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-374 (2002).  Additionally, in claims for DIC benefits, including cause of death, VCAA notice must include (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

However, the VCAA is not applicable to an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002).  VA will refrain from providing assistance in obtaining evidence where the claimant is ineligible for the benefits sought because of lack of qualifying service, lack of Veteran status, or other lack of legal eligibility.  38 C.F.R. § 3.159(d).

Here, there is no legal basis upon which the sought death benefits may be awarded, and the Appellant's claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The issue of entitlement to death benefits hinges on whether the Appellant is a surviving spouse of the deceased Veteran.  See 38 U.S.C.A. §§ 1310, 1318.  The pertinent facts are not in dispute as to the Appellant's marital status as divorced from the Veteran, and the law is dispositive in this case.  Accordingly, she is not entitled to VCAA-related assistance and notification.  Absent any evidence from the Appellant indicating otherwise, there is no need to further attempt to confirm the evidence already obtained by VA.

The Appellant claims entitlement to recognition as the Veteran's surviving spouse for the purpose of receiving death benefits.  Such benefits may be paid to the surviving spouse of a Veteran in certain circumstances.  However, the Board must determine whether the Appellant is entitled to recognition as the Veteran's surviving spouse for the purpose of receiving these VA benefits.

Death benefits are a payments made by VA to a surviving spouse because of a service-connected death occurring after December 31, 1956.  38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a)(1).

Under VA law, "spouse" is defined as "a person of the opposite sex whose marriage to the veteran meets the requirements of [38 C.F.R.] § 3.1(j)" under 38 C.F.R. § 3.50(a).  "Marriage" is defined as a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by the evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(a).

A "surviving spouse" is currently defined in the regulation as a member of the opposite sex who was the spouse of the Veteran at the time of the Veteran's death and who (1) lived with the Veteran continuously since the time of the parties' marriage to the date of the Veteran's death, unless there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, and (2) except as provided in 38 C.F.R. § 3.55 (pertaining to certain terminations of subsequent marriages), has not remarried and has not held him or herself out to the public as the spouse of a member of the opposite sex with whom he or she was then cohabiting.  38 C.F.R. § 3.50(b).

Death benefits may be paid to a surviving spouse if the marriage to the Veteran occurred before or during his or her service or, if the marriage took place after service, if (1) the claimant married the Veteran before the expiration of 15 years after the period of service in which the injury or disease that caused the Veteran's death was incurred or aggravated, or (2) the claimant was married to the Veteran for 1 year or more prior to the Veteran's death, or (3) the claimant was married to the Veteran for any period of time if a child was born to the marriage or was born to the couple before their marriage.  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54.

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

After a full review of the record, the Board concludes that a preponderance of the evidence is against a finding of recognition of the Appellant as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.

The record shows that the Veteran died in November 2010.  Thereafter, the Appellant submitted a claim for VA death benefits claiming that she was the surviving spouse of the Veteran.

In June 2011, the Appellant submitted a number of statements in support of her claim.  In her own statement, the Appellant stated that she and the Veteran were together for thirty three years (1945 to 1979).  She stated that the Veteran was mental and physically abusive towards her and that, after many years of abuse, she filed for divorce.  She stated that she stopped divorce proceedings so that she and the Veteran could attend to their son who was badly injured in a car accident.  In 1979, the Veteran and the Appellant were divorced.  The Veteran remarried in 1979.  The Veteran was divorced from his second wife in 2003.  The Appellant stated that, later in life, she and the Veteran purchased a mobile home together in Paradise, California, and traveled together; however, she and the Veteran continued to live separately.  Finally, she indicated that, after a fire in the mobile home, the Veteran was placed in a care home.  After breaking his shoulder falling out of bed, the Veteran was moved to a hospital, and then to a nursing home.

The Appellant also submitted two other statements, one from her brother and one from her and the Veteran's daughter.  Both statements indicate that the Veteran and the Appellant were divorced.  The Appellant's daughter indicated that, while the Appellant and the Veteran were divorced, they remained a part of each other's lives because of their children.  The Appellant's brother stated that the Appellant and the Veteran traveled in the mobile home together.  Both statements corroborate the Appellant's statements regarding the Veteran's abusive nature during his marriage to the Appellant.

All three statements indicate that, when the Veteran's health began to deteriorate, the Appellant provided considerable assistance to him in a number of ways, including arranging for in-home care.  Nevertheless, none of these three statements indicate that at the time of the Veteran's death, the Appellant and the Veteran were cohabitating as husband and wife.  In fact, the Appellant has consistently stated that she and the Veteran had been living in separate homes for quite a long time.  For example, in her April 2011 Statement of Marital Relationship, the Appellant indicated that from 1995 to the time of the Veteran's death, she and the Veteran did not live at the same residence.  More significantly, in that document, the Appellant characterized their relationship as "friends."

Other evidence that demonstrates that the Appellant is not the surviving spouse of the Veteran includes two marriage certificates, numerous documents submitted by the Veteran during his lifetime, and the Veteran's death certificate.

The Veteran and the Appellant were married in Winnebago County, Illinois, in October 1945.  Multiple records submitted by the Veteran during his lifetime indicate that he and the Appellant were divorced in either 1978 or 1979.  (See the Veteran's January 1993 Application for Compensation, and July 1999 Declaration of Status of Dependents).  The record also contains a marriage certificate, issued by the State of California, indicating that the Veteran was married a second time to another individual in December 1979.

In a September 2007 Status of Dependents Questionnaire, the Veteran indicated that he was not married.  In October 2007, the Veteran completed a Declaration of Status of Dependents, in which he indicated that his marital status was "divorced."  Additionally, the Veteran indicated that he and the Appellant were divorced in February 1979.  Furthermore, the Veteran indicated that his second marriage lasted from December 1979 to June 2003.

The Veteran's death certificate lists his marital status as divorced, and the Appellant, who was identified as the informant, was listed as the Veteran's ex-wife.  The death certificate provides separate addresses for her and the Veteran.

As cited above, the criteria for recognition as a surviving spouse for VA purposes require that a death benefit applicant must be the spouse of the Veteran at the time of the Veteran's death. See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  Since a surviving spouse is defined by law as a person who was the spouse of the Veteran at the time of the Veteran's death, the Appellant's divorce from the Veteran, a fact that is undisputed in this case, bars her from eligibility for status as his surviving spouse. 38 U.S.C.A. § 101(3) ("surviving spouse means . . . a person . . . who was the spouse of a Veteran at the time of the Veteran's death"); 38 C.F.R. § 3.50(b)(2).

While the Board recognizes the various arguments advanced by the Appellant concerning the effect that the Veteran's service-connected disabilities had on their marriage, as well as the considerable assistance provided by the Appellant to the Veteran in the later years of his life, such arguments are unavailing as entitlement to death benefits requires that she qualify as the surviving spouse of the Veteran at the time of his death.  The letters submitted by the Appellant in support of her claim do not indicate that the Veteran and the Appellant held themselves out as married prior to the Veteran's death or at any time following their divorce.  While the Appellant has frequently referred to herself as the wife and surviving spouse of the Veteran during the course of this appeal, her own assertions do not render her a surviving spouse under VA regulation and law, and, as explained above, the evidence establishes otherwise.  Furthermore, although the Appellant provided considerable assistance to the Veteran in the last few years of his life, this assistance does not meet the definition of marriage under VA law or regulation.

As for the contentions raised that the divorce from the Veteran was necessitated due at least in part to his service-connected disabilities, it has not been alleged that the Appellant had been "separated" from the Veteran due to such, rather than being divorced from him (thereby meaning that her marriage to the Veteran had been legally terminated) at the time of his death, so as to prevail under 38 C.F.R. § 3.53.  Finally, as for the Appellant's claim that the divorce between her and the Veteran was never final and that the Veteran's second marriage was invalid, she has not provided any evidence to support this contention.

In short, the Appellant does not meet the requirements of a surviving spouse under C.F.R. § 3.50.  The legal criteria governing one's status as a surviving spouse are clear and specific, and the Board is bound by them.  In this case, they do not provide a basis upon which a favorable decision can be rendered.  The law in this case is dispositive.  Consequently, the Appellant's claim must be denied based on a lack of entitlement under the law.  Sabonis, supra.


ORDER

Entitlement to recognition as an eligible surviving spouse for the purpose of qualifying for dependency and indemnity compensation (DIC) and death pension benefits is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


